Bigelow, C. J.
There has been no breach of this recognizance. If the first notice was sufficient in form, as we think it was, the debtor’s departure from the place appointed for the examination did not constitute a breach, because he did not go without leave of the magistrate. He could not compel the magistrate to administer the oath, and if the magistrate adjudged the notice to be insufficient erroneously, and refused to act on that ground, it was no fault of the debtor. The form of the condition of the recognizance is not like that in the bond formerly given for the prison limits, under Rev. Sts. c. 97, ^ 63, *287that the debtor will not depart beyond the limits “ until lawfully discharged ; ” but only that he will not depart without leave of the magistrate, and will abide his final order. Jacot v. Wyatt, 10 Gray, 236. But a more decisive answer to the plaintiffs’ case is, that the debtor did, after due proceedings had, take the ■ oath required by law for poor debtors, and was thereupon duly discharged by the magistrate. He thus completely fulfilled the condition of the recognizance. There was no error in these proceedings. The notice was regular in form and duly served, and it was not issued until after the expiration of seven days from the service of the first notice, according to Gen. Sts. c. 124, § 14.

Judgment for the defendants